Formal sitting - Estonia
Ladies and gentlemen, this is a wonderful day for the European Parliament, and that is because we are welcoming one of our former fellow Members here - one who is now President of the Republic of Estonia, our former fellow Member Mr Hendrik Ilves! We would like to bid you a warm welcome to the European Parliament!
(Loud and sustained applause)
Ladies and gentlemen, when we experience an hour such as this, it is good not only to look to the present, but also to remember what a long, broad path it has been for us to acquire a fellow Member together with other fellow Members from Estonia - and from Latvia and Lithuania, if we are just confining it to the Baltic States in the first instance - who were elected Members of parliament and whose countries, free countries that were ruled for decades by totalitarian communism, have been represented here since freedom was gained in Estonia.
This fellow Member was elected by a democratic decision of the people to be President of his country. He is a figure from Estonia who, more than most, is bound up with Europe's future and, of course, with her present. Initially as his country's Foreign Minister, he led the negotiations on membership of the European Union and was subsequently an observer at the European Parliament for a year from 2003 until direct elections in 2004 and finally a Member of the European Parliament until his election as President of the Republic of Estonia in September 2006. President Hendrik Ilves took office as President of Estonia on 9 October 2006.
President Ilves, it is a great joy to be able to welcome you here to the European Parliament, which is celebrating its 50th anniversary tomorrow. Your visit is, as it were, the start of the celebrations and I should like to ask you now to address the European Parliament. Once again, we bid you a very warm welcome!
(Applause)
President of the Republic of Estonia. - (ET) My friends, let me start by wishing you a happy birthday. My dear friends and colleagues, colleagues in the most exact sense of the word, friends whom I have missed for the past year and a half. As I look up and see you all here - from down here there seem to be so many more of you than looking from seat 131 where I used to sit.
You cannot imagine how formidable you are as the Parliament of Europe. I know, I had to leave here before I realised it. But allow me to continue now in my current role as President of my country.
Today, as Estonia is about to enter its fifth year as a member of the European Union, we are no longer 'new members', learning the ropes. Indeed, I believe it is time now to put aside the term 'new Member State' as an anachronism devoid of meaning.
(Applause)
There are no new or old members today. There are only members. The term 'new Member State' does not even mean 'poorer Member State' these days, as several of us have caught up with the 'old members'.
Today, within the Union we have coalitions of interests, of party positions, and these form on any number of dimensions - small or large members, industrial or trading nations, and so on. But the basis is not the time or length of membership.
Here, today, I want to look ahead ten years into the future when all of us are old or older members. To a time 100 years after the first horrible European civil war of the 20th century. We talk about our Union as a response to the second European civil war, a way of organising our continent so that there will be no repeat of the horrors of the Second World War.
But we must not lose sight of the fact either that a third, and arguably even more, of the members of today's European Union came into their own as independent political entities out of the ruins of the First World War. Finland, Estonia, Latvia, Lithuania, Poland (after 140 years of non-existence), the former Czechoslovakia, along with the Hungary and Austria we know today, all emerged in the 20th century with the collapse of empires, those international superpowers, and new states based on self-determination emerged.
I raise this point because my country, like so many of our members today, started out by throwing off the yoke of forced membership of large, despotic or undemocratic supranational entities - otherwise known as empires.
Estonia, like many others, even managed to emerge no less than twice. Yet today we all have come together to build our own new supranational entity - and a new identity, our European Union.
We have done so not because we have been conquered or occupied, but rather because we are free to do so. And because we believe it is the right thing to do. This too is exercising our right of self-determination.
I raise this point because in ten years Estonia will for the first time have the privilege and responsibility of holding the Presidency and I hope very much that, when that time comes, we will no longer be grappling with the issues we are wrestling with today. It is precisely for this reason that today I want to speak of things that will be important at least ten years hence.
Finally, I am raising these points because our election cycles and the cycle of challenges we face are out of sync: we deal well with the problems that fit into four- or five-year cycles.
But the challenges and pressures facing the European Union today, from energy to the environment, from competitiveness to enlargement, from Common Foreign Policy to migration, are all strategic issues requiring courage and boldness of action over a far longer time-span than two or three sets of elections.
Ladies and gentlemen, while we cannot predict the future, certain trends and dangers can generally be discerned. There has been no lack of discussion of two of them, twin threats that we face: global warming and declining reserves of fossil fuels. Yet these two issues are global concerns and their resolution, while certainly impossible without the European Union, must be addressed by the entire globe.
And yet at the same time the Union faces different kinds of serious challenges. Unless we can meet them, then perhaps in ten years, but certainly in a quarter of a century, we might lose some of the relative wealth and success we enjoy today. These challenges and pressures are all bound up with the competitiveness of the European Union.
Where are our competitors? Are they within the European Union or out in the wider world? Clearly the answer is 'both': we compete on the market both within the European Union as well as worldwide.
But if we look at long-term trends in globalisation we need to be grateful to Jean Monnet and Jacques Delors for creating the internal market at a time when globalisation was not yet a discernible phenomenon.
For it is the internal market that allows individual European nations to maintain their competitiveness in the global arena. Openness within Europe, opening up to competitive pressures within Europe has been the driver of our competitiveness worldwide.
Current thinking in the European Union does not always provide a reason to be optimistic, and for two reasons: firstly, the lack-lustre implementation of the Lisbon Agenda, our own well-intentioned programme for developing innovation and competitiveness.
(Applause)
And secondly, the European Union's growing protectionism, not only towards the outside world but within our own borders as well.
Allow me to address these two issues in turn. During the period when my own country had just emerged from 50 years of Soviet-imposed backwardness, I despaired over how long it would take to build the infrastructure needed throughout Estonia.
Yet in some areas, such as information technology, Estonia could start on a level playing field. Investment by both the public and private sectors in IT allowed the country to reach a level above the European Union average, and by the late 1990s the situation in electronic government services, and services in some sectors such as banking, had attained a level enjoyed only by a few countries in Europe.
The emphasis my country placed on developing IT paid off, allowing us to be more competitive. But on its own this is not enough. More generally, Estonia, like the rest of Europe, is leaving innovation in science and development to others.
Innovations come first and foremost, let's be frank, from the United States, which itself depends on draining brains, the brightest and best, from Europe as well as from India and China, to maintain its high level of competitiveness. We need at long last to begin to tackle this issue seriously.
We are averse to immigration, our children increasingly choose not to study mathematics, science and engineering, and we are choosing to close ourselves off from competition within the European Union in one of the most competitive sectors of the world economy: services.
Competition or the lack of it within the European Union has security implications as well. Given the importance of energy, it is understandable that many countries in the European Union want to shield their companies from competition and are opposed to the liberalisation of the energy market.
This is an understandable reaction. But today, Europe's single largest source of energy is a country that has proclaimed itself an 'energy superpower', and states on its Foreign Ministry home page that energy is a tool of foreign policy.
Clearly in the future, if we are to avoid subjecting Europe's members to policies of divide and rule, or the jockeying for better gas deals we already see within the European Union, then we cannot avoid the need for a Common Energy Policy.
(Applause)
With an Energy Commissioner with the negotiating clout of the Trade Commissioner.
But for us to develop a common energy policy as we have a common trade regime, the sine qua non of external policy is also required, namely a liberalised internal market.
So, where are we as we look ahead to the future? Koreans and Japanese enjoy rates of internet penetration far greater than most Europeans do, with far cheaper charges for broadband streaming; Asia and the US produce (or in the case of the US, also educate and hire from elsewhere) far more engineers and scientists.
This does not augur well. It will lead to a gradual decline of Europe and European competitiveness in a globalised economy. Unless, of course, we do something about it.
The first step, for Estonia, is the Reform Treaty and I would like to thank the Portuguese Presidency for its superb work in resolving this issue. Without expanding Qualified Majority Voting we will founder in paralysis, without a President and a Foreign Minister we will simply punch far below our weight.
An example of Europe punching way below its weight can be seen in our Neighbourhood Policy. A paper by the European Council on Foreign Relations concludes that, and I quote: 'Contrary to what many in Europe think, Russia's neighbourhood policy is better developed, better coordinated and better implemented than the European Union's. Russia devotes more political, economic and even military resources to influencing its neighbourhood than the European Union does.' Unquote.
This does not speak well of our vaunted 'soft power'. Yet, our neighbourhood policy is tied to a fundamental long-term question: what will we be in ten years' time? There are two aspects to that question: how large will we be in ten years and what will our surrounding environment be like?
How large will the European Union be in 2018? We do not know, but it is up to us to decide. Clearly, we will not be as large as some of us would like, but we will certainly be larger than we are today. To our East and our South lie countries that certainly will never join.
It seems to me that one of our fundamental concerns should be that differences between the European Union and its neighbours in terms of economic well-being and political freedom must not be so great that we will be faced with a great wave of illegal immigration or political refugees.
It would therefore appear that we have not learned even from our own excellent experience, that is from past enlargement. We plan to increase assistance to the outside without conditionality on reforms. Through our development banks we support the development of countries that exhibit thoroughly antagonistic trade policies toward the European Union.
What we also need to realise is that ours is not the only model today. Francis Fukuyama himself now concedes that the Hegelian dream of the inexorable march of history toward liberal democracy does not hold water. What good are anti-corruption requirements in World Bank loans to developing countries when sovereign wealth funds offer better deals with no strings attached?
We were wrong when we thought we lived in a de-ideologised world. Instead, the rise of authoritarian capitalism as an alternative to democratic market economies is probably the latest ideological, intellectual and moral battle that we face.
(Applause)
Clearly we need to rethink our policies, but that will not be enough. We need more courage; we need a vision and an understanding of where we and the world will be in 20 or 25 years, at a time when even the economic powerhouse that is Germany today will be dwarfed by India and China.
In order to prepare ourselves for a quarter of a century hence, we need to start planning today. I hope very much that, in the forthcoming European Parliament elections, parties will compete not on the basis of maintaining today's status quo but on their visions for the future.
Ladies and gentlemen, democracy exists for its citizens, based on the will of its citizens and subject to their approval. To that end we have created institutions, institutions which the new treaty should develop further when it comes into force.
But we should not delegate our responsibility to institutions; creating a foreign service or expanding the purview of qualified majority voting will do little if we do not develop a more fundamental understanding of European interests.
Having common consular officials is a streamlining bureaucratic reform. Making it more difficult to use a veto is in itself a welcome step for Europe, but will remain a small step if Member States come to believe their interests are not being taken into account.
We need to return to the most fundamental understanding that has made the European Union successful. Namely that national interests are best served when we all give up a little so that the Union as a whole is successful. I do not mean handing over money, or handing out sweeteners to recalcitrant members reluctant to go along with a policy. I mean our place in the world separately, as nation states, and together, as the European Union.
When we talk of a strong Europe, we need to realise the same truth familiar to all of us from politics in our home countries: our country is strong in the world arena, or indeed in Europe, when we are strong at home. Governments that enjoy strong support can afford to be decisive in the international arena.
I am sure this is a problem throughout the European Union. In order to create a stronger sense of European-ness among our voters, we need to transcend even the Commission proposals which envisage university students spending one year in a university in another Member State. We need to actively encourage this in our home countries, so that our citizens, not just our officials, can get to know one another.
This means of course that we need to upgrade the level of knowledge of languages. In ten years' time we should be able to look upon a Union where every university student knows another Member State language, and by this I do not mean English because English has such global dominance in science and commerce, entertainment and the internet that it no longer counts as a foreign language. I mean for example, Polish-speaking Portuguese, Spanish-speaking Estonians and Slovenian-speaking Swedes.
We also need to think more in terms of regions. Here Parliament has shown that it can play a larger role than was ever imagined. I am proud that an initiative I was associated with, the Baltic Sea Strategy, is one of the first European Union policies that was actually born here, right here in the European Parliament, not in the Council or the Commission, and today that initiative is becoming a European Union programme.
(Applause)
Parliament is the very link between the European Union's institutions and its citizens that makes the Union work. For it is only here that you, my dear colleagues, can find the delicate balance between the interests of your electors and the interests of the Union. That is something that no other institution can do, and none can do it as well as you.
Honourable Members of the European Parliament, no less important for the citizens of Europe, for a Europe of European citizens, is to know who we are, where we came from and how we got here.
It was within these chambers that a colleague once turned to me during a fellow MEP's speech about the mass deportations in that MEP's country and asked, 'Why can't you people forget about the past and think of the future?'.
We all think we know the history of Europe and so it is perhaps uncomfortable to hear that the Europe we know is actually only one part of Europe, as Norman Davies - that great historian of Europe - has so effectively shown.
Yet today's European Union embraces the history of all of Europe, with all its glory and woes. We are today the inheritors of Bismarck's social reforms as well as of the Salazar regime. Of the world's first constitutional democracy as well as repression by brutal internal security services. That is our Europe.
But the fact that the first constitutional democracy was in Poland and that the repression by security police took place literally just over the wall from the Wirtschaftswunder are things we know far less about than we should.
Our task, ladies and gentlemen, is to know our Europe. One of the greatest Europeans of the 20th century, Salvador de Madariaga, living in exile from the Franco regime, put it this way: 'This Europe must be born. And she will be born when Spaniards say "our Chartres”, when Englishmen say "our Cracow”, when Italians speak of "our Copenhagen” and Germans talk of "our Bruges”.... Then Europe shall live. For then it shall be that the spirit which leads Europe shall have uttered the words of creation: "Fiat Europa”'. So said Salazar de Madariaga.
But to get to Madariaga's future we must learn to know each other, each other's pasts, because only then can we build a future together. This too is our task for the next ten years.
Ladies and gentlemen, today I have tried to outline some of the challenges we face in the future. Europe is far from complete, we still have so much to do. In my homeland, Estonia, when we have a great task to fulfil, a major undertaking to carry out, we say: may we have the strength to do it.
May we all have the strength!
Thank you.
(Standing ovation)
Ladies and gentlemen, by having risen from your seats, by having applauded so enthusiastically, you have thanked the President of Estonia for his highly congenial and, for us as a Parliament, friendly, but above all forward-looking speech.
President Ilves, you have been talking about something that lies at the heart of Europe, and that is an understanding of one another and that we know how we think. When we know how we think, we know how we can also act together in the end.
When you spoke of the exchange of young people, I remembered - and I believe, ladies and gentlemen, we can be proud of this - that when the Financial Perspective was to be agreed and they wanted to slash the funds for the exchanges of young people, the Erasmus Programme and life-long learning, we raised our voices and said: the Financial Perspective will produce results only if we increase rather than reduce the funds for young people to meet in order to create understanding and a sense of community in the European Union.
(Applause)
Let me say in conclusion - and I do so with some stirring deep down: if the President of Estonia reminds us of history, we have to say that the history of Europe, of our continent, has been good at many points in time, but many periods have also been shaped by tragedy. What we are doing here today, here in the European Parliament, too, is a response to the experience of history.
The fact that you are conveying this to us is turning today into a great day for the European Parliament. We can follow the path into the future only if we look back on history, learn from its consequences and then act together on the basis of mutual understanding and community spirit, as you have said, President Ilves, for the sake of a shared Europe.
Many thanks, President Ilves!
(Applause)